Title: To Thomas Jefferson from John Barnes, 16 September 1821
From: Barnes, John
To: Jefferson, Thomas


My Dear Sir—
Geo Town Coa
18th Sepr 1821.
Your Esteemed favr 10th gave me great pleasure—it Assured me your restablished health—confirmed, by your late return from Bedford, as usually—for mine—early in April, I experienced a serious indisposition by the timely Assistance of Doctr Worthington & son—Mr Redcliff & trusty Abigail—in course of 3 weeks. (tho not as family—able, to walk to the Capital for Amusemt to the Bank of Columbia fatigues me, Otherwise—save my imperfect hearing—I have great—very great reason indeed:—and am, most Assuredly—truly thankfull—for the numberless mercies and Blessings—undeservedly—I have and still daily injoy—reading—one of my greatest comforts—together with those about me—for business—&c &c—Obliging and contented—makes mince, under all my informities—as much so as can be expected—with reference to the unsettled—claims from our departed friend—wherever the Authorized Agent Applies—I shall meet him, with all due respect—and frankness. explain to him the Appeart State of his Accts of which—doubtless they’re already Apprized—(not, that—I hold my self—accountable altogether to them) but to you—and—as such—I shall—with pleasure render to them—as I would—and should—do—unto yourselfI sent yesterday and received from Mr Brent the Box of Menerils. Mr Sumpter—brought from Brazils—and shall reship for Richmond to the care of Capt Peyton per 1st favorable vessel. there is one expected to leave this—in abt 3 days—most Respectfully, be Assured—I am ever Sir—your Obedt servant,John  Barnes